BOWEN, Judge.
This is an appeal from the denial of a petition for post-conviction relief. The petitioner attacks his 1989 guilty plea convictions for first degree robbery and second degree theft of property. The petition alleges: 1) that the conviction was obtained by the use of a coerced confession; 2) that the petitioner’s appointed counsel “lied” to him and misrepresented and misinformed him as to the consequences of his guilty pleas; 3) that the petitioner did not understand the consequences or the nature of the charge and was under a tremendous amount of stress due to the large amounts of drugs he was consuming prior to the sentencing hearing; 4) that the circuit court was without jurisdiction because the indictments were insufficient; and 5) that he was denied the effective assistance of counsel.
The circuit court denied the petition on its own motion because “[t]he allegation raised by the petitioner in his Rule 20 [A.R. Cr.P.Temp.] motion is negated by the letter written to the court on July 17, 1989.” *407Contained in the record is a letter from the petitioner to the circuit judge, dated July 17, 1989. In the letter, the petitioner requests the trial court to “give [him] a lighter sentence.” In pertinent part, the letter states:
“I am supposed to be coming up for sentencing on July 28, 1989. I realize that I have committed very serious crimes. I am really not a bad person. I was very sick at the time I committed these crimes.... I would never have done any of these things, had I been in my right mind. All I need is help to get off these drugs.”
In our opinion, the contents of the petitioner’s letter do not “negate” the allegations of the petition. Therefore, the judgment of the circuit court dismissing the petition is reversed and this cause is remanded for further proceedings.
REVERSED AND REMANDED.
All Judges concur.